            Case 1:18-cv-08248-RA Document 68 Filed 08/29/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 Hicham Aboutaam,
                        Plaintiff,
                v.
                                                     Case No. 18-cv-08248
 L’Office Federale de la Culture de la
                                                     The Honorable Ronnie Abrams
 Confederation Suisse, L’Administration Federale
 Des Douanes de la Confederation Suisse, La
 République et Canton de Genève,
                        Defendants.


 Lynda Beierwaltes, William Beierwaltes,
                        Plaintiffs,
                v.
                                                     Related Case No. 18-cv-11167
 L’Office Federale de la Culture de la
                                                     The Honorable Ronnie Abrams
 Confederation Suisse, L’Administration Federale
 Des Douanes de la Confederation Suisse, La
 République et Canton de Genève,
                        Defendants.


         DECLARATION IN SUPPORT OF WITHDRAWAL OF APPEARANCE

       Robert A. DeRise hereby declares as follows:

       1.      I am an attorney duly admitted to practice in the Southern District of New York

pro hac vice, and I am leaving the law firm of Arnold & Porter Kaye Scholer LLP

(“Arnold & Porter”). I submit this Declaration in support of my application to withdraw my

appearance in the above-captioned action.

       2.      Arnold & Porter will continue to represent Defendant La République et Canton de

Genève in the above-captioned actions, and no delay in the progress of this action will result

from my withdrawal.
            Case 1:18-cv-08248-RA Document 68 Filed 08/29/19 Page 2 of 2



       3.      As Arnold & Porter shall continue to represent Defendant La République et

Canton de Genève, no retaining or charging lien shall be asserted.

       WHEREFORE, based upon the foregoing, I respectfully request that the Court enter an

order withdrawing my appearance as counsel for La République et Canton de Genève in the

above-captioned action.

       I declare under penalty of perjury that the foregoing is true and correct.

Dated: Washington, D.C.
       August 29, 2019


                                                      /s/ Robert A. DeRise
                                                      Robert A. DeRise




                                                -2-
